Stacy, C. J.
Tbe defendant bas been tried upon a warrant charging bim with a felony, to wit, tbe second offense of manufacturing spirituous liquors. C. S., 3409; S. v. Burnett, 184 N. C., 783, 115 S. E., 57. Eor tbis offense trial may be bad only upon a bill of indictment found by a grand jury. S. v. Hyman, 164 N. C., 411, 79 S. E., 284.
In tbis view of tbe matter tbe defendant’s plea of tbe statute of limitations, C. S., 4512, on tbe misdemeanor count becomes immaterial. S. v. Hedden, 187 N. C., 803, 123 S. E., 65.
"Whether tbe solicitor can now proceed upon tbe bill of indictment, tbe nolle prosequi being without leave, is not before us for decision. S. v. Williams, 151 N. C., 660, 65 S. E., 908.
Tbe motion in arrest of judgment is well taken.
Judgment arrested.